Citation Nr: 0532176	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  02-20 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefit sought on appeal.  
The case was remanded in March 2004.


FINDING OF FACT

There is no medical evidence of a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service personnel records show that the veteran was a 
cannoneer and ammo handler while in Vietnam.  The veteran 
received the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal.  The veteran 
served in Vietnam from November 1965 to December 1966.  

Service medical records are negative for complaints, 
treatment, or diagnosis of a psychiatric disorder.

VA treatment records dated 1980 to 1981 noted the veteran to 
be highly manipulative and sociopathic.  The diagnoses 
included an atypical anxiety disorder, paraphilia, fetishism, 
and an antisocial personality disorder.  

A February 1980 VA medical consultation diagnosed fetishism 
and cannabis abuse; rule out transvestism and homosexuality.  

At his March 1981 VA examination, the examiner noted that the 
veteran had emotional problems and admitted to being a 
transvestite.  He reported that he occasionally was 
depressed.  It was noted that the veteran would be seeing a 
neuropsychiatrist for a more thorough evaluation of his 
emotional problems.

At his VA psychiatric evaluation in March 1981, the examiner 
noted no past history of psychiatric hospitalization and 
there was no history of current psychiatric treatment.  The 
veteran indicated "I want to get myself reorganized."  The 
diagnosis was a mild dysthymic disorder.

VA progress notes dated 1996 to June 2001 showed domiciliary 
care for homelessness and to address his addiction problems.  
The veteran also participated in a mental health vocational 
rehabilitation group.  

A May 2001 Vet Center social worker's assessment noted rule 
out PTSD; Axis II features (antisocial, borderline, 
narcissistic, etc.); alcohol dependence; drug dependence in 
partial remission; abuse issues.  

VA treatment records dated June 2001 to May 2002 show a 
diagnosis of "subclinical PTSD" based on his lack of 
emotional and behavioral responses.

In November 2001, the veteran reported that he was in an 
artillery battery.  Later, he reportedly had the opportunity 
to become a radiotelephone operator and went out with the 
infantry as a forward observer.  The veteran indicated that 
he was working with Korean as well as South Vietnamese 
soldiers.  He indicated he took cover and then moved forward 
and the point man hit a trip wire which ignited two five 
pound "bouncing Betty's."  Seventeen men were reportedly 
killed, and the veteran stated that thereafter he vomited 
because "bloody parts (were) everywhere."  The veteran also 
indicated that he helped load body bags on to helicopters.

The veteran reported that his company sent six volunteers to 
do a reconnaissance survey of a village.  Within a hundred 
yards of the village two men in the group were shot by a 
sniper, and another soldier lost his leg to a land mine.  The 
veteran indicated that this soldier was approximately 100 
yards away from him.  The veteran stated that the Korean 
troops took the village themselves and killed everything in 
the village to include the elderly, teenagers, and livestock.  
The veteran also indicated that he observed two incidents of 
friendly fire, and that he was in a battle two weeks later in 
which several of his buddies were killed.

The veteran has also reported working on "Operation Sledge 
Hammer" which dropped "nerve gas" on the enemy, and which 
was followed by saturation air strikes.  The veteran 
reportedly was sent to do a body count, but there was nothing 
to count due to the destruction caused and the finding of 
only body parts.  A bulldozer was purportedly called in to 
"cover up" the incident.  

The veteran further states that he was sent to help fortify a 
Special Forces camp, and that he participated in day time 
patrols as well as night time ambushes.  He stated he took 
"bennies" so he could stay awake on night patrol.  

The veteran reported he also was involved in "Operation Paul 
Revere" in August 1965 during which "Lt. Dalton" was 
killed along with others who he had to put into body bags.

At his June 2002 VA examination, the veteran reported an 
incident in which he was on patrol with Korean soldiers and 
several of them were killed when one tripped off two 
"bouncing Betty's" and they exploded right in the midst of 
the patrol.  On another occasion, he reported that while on 
patrol they found four or five dead Green Beret soldiers who 
had their genitals stuffed in their mouths and who were 
"buck naked" except for dog tags.  He also reported going 
into a village and the Vietcong had killed a number of 
villagers for cooperating with the military.  Reportedly, the 
villagers were also killed, their genitals were stuffed in 
their mouths, and girls were hung upside down after being 
raped.  

The appellant described his worst in-service stressor was 
when a 105 millimeter howitzer blew up.  The person firing 
the weapon purportedly had his head blown off, leaving  his 
brain exposed; and another crew member lost a leg.  The 
appellant claims that he was involved in the rescue 
operation.  

The veteran reported that he received two article 15s.  Once 
was when he got into an ambulance while on guard duty instead 
of remaining at his post in spite of the rain.  The second 
followed an arrest for drinking while younger than the legal 
minimum age.

The examiner noted that the veteran's mood disorder was at 
most mild and sporadic and he had had chronic substance use.  
There did not appear to be an anxiety disorder or obsessive 
compulsive behavior.  The appellant did not appear to be 
overly somatic.  The examiner indicated that it was hard to 
tell whether there may be a personality disorder, somewhat 
grandiose or narcissistic.  The examiner noted that the 
veteran was devoid of most of the symptoms that one 
associated with PTSD.  

In January 2003, the RO received additional stressors on a VA 
Form 1-9, Appeal to the Board of Veterans' Appeals.  The 
veteran indicated that on December 16, 1965 he stayed at the 
reception center in Saigon for two days and it was mortared 
with four dead and nine wounded.  He indicated that later his 
missions as a forward observer were search and destroy.  He 
stated he saw a village "cooked" with napalm.

At his July 2003 Travel Board hearing, the veteran testified 
that while in a Vet Center group in Miami in the 1970s two of 
the participants committed suicide by drug overdose.  He 
indicated he was in domiciliary at the VA and began formal 
treatment in September 2000.  He had formal treatment four 
times and then stopped.  The veteran testified that a 
counselor at the Vet Center in San Diego in 1988 diagnosed 
PTSD.  

In March 2004, the veteran's claim was remanded to the RO so 
that the veteran could be notified of the VCAA and for other 
development concerning treatment records from the San Diego 
and Miami Vet Centers, as well as any other outstanding VA 
medical records.  

In a statement dated in July 2004, the veteran indicated that 
all his treatment was at the VAMC in Prescott, Arizona and he 
had no other information to submit.

VA treatment records dated June 2002 to February 2004 show no 
diagnosis of PTSD.

In December 2004, the veteran was informed by the RO that the 
Miami and San Diego Vet Centers both indicated they did not 
have records pertaining to treatment received in the 1970s 
and 1980s.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet.App. 
112 (2004).

Pursuant to 38 U.S.C.A. § 5103, upon receipt of a 
substantially complete application, the RO must provide the 
veteran with the aforementioned notices.  In this instance, 
even though the veteran was not provided the aforementioned 
notice prior to the decision in August 2002 concerning the 
claim for service connection for PTSD, it is determined that 
he is not prejudiced by such failure.  In this regard, 
written notice provided in March 2004 fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the parties to submit all 
pertinent evidence in their possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development to include the 
conduct of appropriate examinations.  Hence, VA has fulfilled 
its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the parties, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet.App. 128 
(1997).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet.App. 91, 
98 (1993).

In this case, the service records do not show the veteran 
engaged in combat.  Thus, his assertions of service stressors 
are not sufficient to establish that they occurred; rather, 
his stressors must be established by official service records 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen, 10 Vet.App. at 128.

Analysis

While the RO in an August 2002 rating decision denying 
service connection for PTSD conceded the veteran's exposure 
to combat-type stressors while serving in Vietnam, on de novo 
review the Board is not bound to accept that concession. 
Indeed, it is the task of the Board to assess the credibility 
and probative value of the evidence and render its decision.  
See Evans v. West, 12 Vet.App. 22, 30 (1998). While service 
medical records indicate that the veteran was assigned to the 
1st Air Cavalry Division in Vietnam, and while he submitted 
an "Order of Battle" documenting the division's participation 
in combat with the enemy during his term of service in 
Vietnam, these facts are not necessarily supportive of the 
appellant's contentions regarding alleged stressors to 
satisfy the verified stressor requirement under 38 C.F.R. § 
3.304(f).  It must be recalled that an Army division's 
strength totals at least 8000 soldiers.  The mere fact that 
some division personnel participated in combat does not, ipso 
facto, mean that the veteran participated in combat.  Hence, 
the alleged stressors, including those recounted in his 
November 2001 and January 2003 statements must be 
independently verified if they are to be accepted as 
stressors to support his claim for service connection for 
PTSD.

The current medical record as contained within the claims 
folder includes mental health treatment evaluations in 2001 
from the Prescott, Arizona VA Medical Center.  In these 
records, mental health practitioners addressed the question 
of a diagnosis of PTSD, and concluded that the veteran did 
not exhibit symptoms sufficient to meet the criteria for a 
diagnosis of that disorder.  Upon VA examination for 
compensation purposes in June 2002, the examiner also 
concluded that a diagnosis of PTSD could not be made based on 
the symptoms presented. Nowhere in the record is there a 
confirmed diagnosis of PTSD.  In the face of current medical 
conclusions that the veteran does not have PTSD, and in the 
absence of documented contrary medical opinion, further 
development to confirm alleged stressors is not currently 
warranted.  

The only evidence that the veteran currently suffers from 
PTSD is based on a theory presented by the veteran himself.  
It is, however, the province of trained health care 
professionals to enter conclusions which require medical 
opinions, such as the diagnosis of a disability, and an 
opinion as to the relationship between that disability and 
service.  Thus, as the veteran is a lay person without 
medical training or expertise, his contentions in this regard 
is not competent evidence of a diagnosis of PTSD.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In the absence 
of competent evidence of a diagnosis of PTSD, service 
connection for PTSD is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for claimed PTSD must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


